DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 7-14, filed 1/12/2021, with respect to the rejection(s) of claim(s) 1, 4-11, and 13-17 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Osorio (US 2012/0271372 A1) in view of Donofrio (US 2012/0232422 A1), further in view of Hickle I (US 2003/0145854 A1), further in view of Hickle II (US 2003/0051737 A1), as cited previously, further in view of Rahman (US 2013/0198694 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 11 recite the limitation "other sensors" in the new amendment “wherein the accelerometer and other sensors”.  There is insufficient antecedent basis for this limitation in the claim.
Independent claims 1 and 10 are rejected under USC 112, therefore respective dependent claims 4-9 and 13-17 are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio (US 2012/0271372 A1) in view of Donofrio (US 2012/0232422 A1), further in view of Hickle I (US 2003/0145854 A1), further in view of Hickle II (US 2003/0051737 A1) (all cited previously), further in view of Rahman (US 2013/0198694 A1).
Regarding claims 1, 10, and 13, Osorio discloses an arrangement for determining a state of consciousness of a patient, wherein the arrangement comprises: at least one of an accelerometer or other feedback detection device (Fig. 3, Para. 134, 367), visual (Fig. 1D, Para. 89, 192), auditory (Fig. 1D, Para. 89, 190), and/or physical stimulus generators (Fig. 1D, Para. 89, 196), whereupon the arrangement is configured to emitting of a at least one of a visual, auditory, or physical stimulus by the visual, auditory, and/or physical stimulus generators for a given time period (Para. 89), providing a response signal of the patient to the emitted stimulus, said response signal configured to be recorded using said accelerometer or said feedback detection device (Abstract and Para. 60), determining the response of the patient and labelling the patient as responsive to verbal or auditory stimulus or responsive to pain or 
Donofrio teaches monitoring a patient’s level of consciousness by measuring the hand responses via accelerometer or pressing buttons (Para. 92) to a train of pulses into a vibrating handpiece that can be extended depending on the patient’s responses to stimuli (Para. 81-83), and the arrangement using motion data for feedback. Donofrio teaches in other embodiments wearable systems for tracking of finger movement responses in the form of a handpiece sensor mechanism (eg. Fig. 4-1 and 8-3, Para. 89-90, 156-157, hand motions and tracking finger movements and wearable configurations such as Fig. 4-2 – 4.4 and 8-1 – 8-3). It would have been obvious to one of ordinary skill to have combined the invention of Osorio with the finger curl monitoring taught by Donofrio to correlate the patient’s ability to curl fingers/close hand with the level of sedation/consciousness of a subject (eg. Para. 156). While the prior art does not specifically name finger tapping, the Examiner believes using sensors to monitor fine finger motions as taught by Donofrio are substantially equivalent to finger tapping as claimed and having it wearable would allow constant contact with a patient without having it slip out if the person is in a deeper state of unconsciousness. See MPEP 2143 B.
Hickle I teaches a consciousness monitoring system that provides a stimulus for a patient to deliver a response which can include motion by any portion of the patient’s body as detected by a motion sensor (eg. Para. 137) and repeats the test when a patient fails to respond (eg. Para. 39-40), which can be controlled by electronic feedback from a patient physiology monitoring systems.
Hickle II teaches a patient responsiveness monitor that provides audible/tactile stimuli that sets a time interval between stimuli and response period that determines if the patient has failed or succeeded a test (eg. Para. 45).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have combined the invention Osorio with the monitoring design of Donofrio to determine the level of consciousness of a patient (Para. 81-83). While the prior art pertains to levels of consciousness during sedation, one of ordinary skill could use the aspect of monitoring the responses of the patient in different levels of consciousness and altering the intensity and duration of the pulse train. The monitoring period is essentially adjusted to have a longer overall pulse train period (Para. 82-83). Further combining with the repeating of signals if the person fails the test as taught by Hickle I would reduce the risk of false positives if a person fails to respond (Hickle I, eg. Para. 40). Further combining with Hickle II teaching to use predetermined periods between stimuli and responses would help characterize a successful and failed exam (Hickle II, eg. Para. 45). It would have been obvious for one of ordinary skill to have combined the inventions of Osorio, Donofrio, Hickle, and Rahman disclosing the (Osorio, eg. Para. 99 and 134) motion data included in the health monitor combined with the feedback monitoring taught by Hickle (eg. Para. 10, 30, 36) to provide more accurate monitoring of a patient’s state and identifying undesirable parameters to improve safety (Hickle I, eg. Para. 36).
Rahman discloses a wrist worn device that has multiple biological sensors in addition to accelerometer (eg. Fig. 2A-B, Para. 35-38) that provides sensory outputs such light and vibration (eg. Para. 38, Fig. 2B vibration source 208 and light source 224).
It would have been obvious to have modified the invention of Osorio, Donofrio, and Hickle to be in the form of a wristband as taught by Rahman to consolidate all of the components together and make the invention more compact. 
Regarding claim 8, the combined invention of Osorio, Donofrio, Hickle, and Rahman discloses the arrangement is configured to gather and take into account additional information, such as including a patient's other biosignals, comprising information of heart rate, blood pressure, respiratory rate, arterial blood oxygen saturation, blood oxygen saturation or SpO2, temperature, ECG, pulse plethysmography, impedance plethysmography or motion sensors and composite early warning scores (Osorio, Para. 99 -102).
Regarding claim 9, the combined invention of Osorio, Donofrio, Hickle I, Hickle II, and Rahman discloses the arrangement comprises a device, such as wristband or chest worn device (Phillips, Para. 69), and backend data processing unit (Osorio, Fig. 1-2, MD 200 with processor 215), whereupon the device comprised said an accelerometer, visual, auditory, and/or physical stimulus generators (Phillips, Para. 69), and data communication interface to data transmission between said device and the backend data processing unit (Osorio, Fig. 2, Para. 98-99), and wherein said device is configured to transfer said response signals to said backend data processing unit, and wherein said backend data processing unit is configured to label the patient as alert (A), responsive to verbal or auditory stimulus (V), responsive to pain or physical stimulus (P) or unconscious patient (U) based on the response (Osorio, Para. 98-104).
Method claim 11 is drawn to the method of using the corresponding apparatus claimed in claim 1.  Therefore method claim 11 correspond to apparatus claims 1 and are rejected for the same reasons as used above for claim 1.
Regarding claims 14-16, the combined invention of Osorio, Donofrio, Hickle, and Rahman discloses determining further comprises determining the response of the patient and labelling the patient as alert (A) or unconscious patient (U) based on the response (Osorio, Para. 9 and 59-60).
Regarding claim 17, the combined invention of Osorio, Donofrio, Hickle, and Rahman discloses the arrangement is configured to provide motion data of the patient based on accelerometer measurement data such that if there is no movement for a given predetermined duration of time, the arrangement is configured to emit the visual/auditory/physical stimulus in response to the accelerometer measurement data indicating no movement (Donofrio, Para. 81-83). Accelerometer embodiment shows responses to movement over a time for instructions (Para. 93-101).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Osorio (US 2012/0271372 A1) in view of Donofrio (US 2012/0232422 A1), further in view of Hickle I (US 2003/0145854 A1), further in view of Hickle II (US 2003/0051737 A1), further in view of Rahman (US 2013/0198694 A1), further in view of Jacobsen (US 6160478 A) (cited previously).
Regarding claim 5, the combined invention of Osorio, Donofrio, Hickle, and Rahman discloses the invention of claim 1, but does not disclose the accelerometer data is used to provide data on both movements and but also on accidental incidents such as falls.
Jacobsen teaches interpretations based on abrupt accelerations, resulting from abrupt changes in direction, which would signal that a fall event has occurred (col. 5, ln 55-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement of Osorio, Donofrio, Hickle, and Rahman with the teaching of Jacobsen to determine the severity of falls (Jacobsen, ln 50-55) and determine whether falls are likely based on spike pulse thresholds (Jacobsen, col 6, ln 1-22).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio (US 2012/0271372 A1), in view of Donofrio (US 2012/0232422 A1), further in view of Hickle I (US 2003/0145854 A1), further in view of Hickle II (US 2003/0051737 A1), further in view of Rahman (US 2013/0198694 A1), further in view of Silberstein (US 4,869, 264), further in view of Nenov (US 6,416480 B1) (all references cited previously).
Regarding claim 6, the combined invention of Osorio, Donofrio, Hickle, and Rahman discloses the arrangement of claim 1, but does not disclose the arrangement configured to emit said visual, auditory and/or physical stimulus of various modalities and strength levels, and wherein said visual, auditory, and physical stimulus generators are used sequentially so that first is emitted visual stimulus, secondly auditory stimulus and third physical stimulus if there is no response for previous stimuli.
Silberstein discloses applying visual stimuli at different frequencies (col. 2, ln 55- Col. 3, Ln. 61).
Nenov teaches the steps of applying audio and pain stimuli to the patient in a sequential pattern (col. 1, ln 33-67) with increasing intensity (audio followed by pain) for stimulation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement of Osorio, Donofrio, Hickle, and Rahman with the teachings of Silberstein and Nenov to determine the level of consciousness of a patient (col 1, ln 33-67). The pattern as disclosed shows the order at which audio and physical stimulation is applied which increase in stronger/more painful stimulus to attempt to elicit a response from the patient.
Regarding claim 7, the combined invention of Osorio, Silberstein, Donofrio, Hickle I, Hickle II, Rahman and Nenov discloses the state of consciousness is estimated passively by using the monitored movement and physiological signals, and actively by emitting stimuli of various modalities and strength levels (Nenov, col. 1, ln 33-67), and at the same time monitoring the physiological vital parameters of the person and evaluating physiological responses to the provided stimuli (Osorio, Abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LAU/Examiner, Art Unit 3792      

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792